DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 and 04/27/2021 was filed after the mailing date of the Application on 01/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “a first pilot line extending to the inlet pilot port of the first valve assembly from an outlet pilot port of the second valve assembly, wherein the outlet pilot port of the second valve assembly is in parallel with the inlet/outlet port of the second valve assembly so that pressurized gas is supplied through the outlet pilot port of the second valve assembly to the first pilot line when pressurized gas is supplied to the inlet/outlet port of the second valve assembly; and a second pilot line extending to the inlet pilot port of the second valve assembly from an outlet pilot port of the first valve assembly, wherein the outlet pilot port of the first valve assembly is in parallel with the inlet/outlet port of the first valve assembly so that pressurized gas is supplied through the outlet pilot port of the first valve assembly to the second pilot line when pressurized gas is supplied to the inlet/outlet port of the first valve assembly”, or “the valve assembly is provided with both an inlet pilot port and an outlet pilot port so that the check valve .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753